United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50988
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WILMER BARAHONA-REYES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 1:05-CR-5-1
                       --------------------

Before KING, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Wilmer Barahona-Reyes (Barahona) appeals the sentence

imposed following his guilty-plea conviction of aiding and

abetting conspiracy to smuggle, transport, and harbor aliens, and

aiding and abetting harboring illegal aliens for financial gain.

Barahona argues that the district court clearly erred by imposing

a two-level upward adjustment pursuant to U.S.S.G. § 3B1.1(c)

when calculating the advisory guidelines range.   He contends that

the evidence before the district court shows that his role in the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50988
                                  -2-

offense was equal to that of his co-defendants and does not

establish that he supervised or managed their actions.

     We agree that the evidence before the district court does

not establish Barahona’s management or supervision of other

participants in the offense as required to apply the enhancement

in § 3B1.1(c).     See United States v. Jobe, 101 F.3d 1046, 1068

(5th Cir. 1996).    Accordingly, we VACATE Barahona’s sentence and

REMAND to the district court for resentencing.     See United States

v. Duhon, 440 F.3d 711, 716 (5th Cir. 2006).